Citation Nr: 0926521	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee arthritis.

3.  Entitlement to service connection for bilateral hip 
arthralgia as secondary to service-connected bilateral knee 
disabilities. 

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to service-connected 
bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In a 
June 2005 rating decision, the RO increased the evaluation of 
the Veteran's service-connected residuals of a left knee 
injury to 10 percent.  In a March 2006 rating decision, the 
RO granted entitlement to a separate evaluation for left knee 
arthritis, with a 10 percent evaluation and denied 
entitlement to service connection for bilateral hip 
arthralgia and degenerative disc disease of the lumbar spine 
as secondary to the Veteran's service-connected left knee 
disability.  

Although this issue is not on appeal, it should be noted that 
in a June 2006 rating decision the RO granted service 
connection for a right knee disability.  (The Veteran 
disagreed with the disability rating assigned but failed to 
respond to the June 2007 statement of the case; the issue, 
therefore, is not before the Board.)  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that a 
claim for service connection may include any disability that 
may reasonably be encompassed by several factors, including 
the claimant's description of the claim, the symptoms the 
claimant describes and the information the claimant submits 
or that the secretary obtains in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the issues have been rephrased to reflect that the Veteran is 
seeking service connection for bilateral hip arthralgia and 
degenerative disc disease of the lumbar spine as secondary to 
service-connected bilateral knee disabilities.  

The Board notes that in a June 2007 statement the Veteran 
appears to have raised a claim for service connection for a 
cardiac condition as secondary to treatment for his service-
connected bilateral knee disabilities.  Accordingly, this 
claim is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further examination is necessary to decide the Veteran's 
claims for increased evaluations of the manifestations of his 
service-connected left knee disability.  The Veteran was last 
afforded a VA examination of the left knee in March 2005.  A 
May 2007 VA treatment note documents worsening knee 
osteoarthritis.  In a June 2007 statement the Veteran related 
that his left knee range of motion had decreased.  This 
evidence suggests that the Veteran's left knee disability may 
have increased in severity since his last VA examination.  
When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Remand for a VA examination is thus necessary.  

Likewise, the Veteran should be afforded a VA examination to 
address his claims for service connection for bilateral hip 
arthralgia and degenerative disc disease of the lumbar spine.  
A May 2007 VA treatment note documents a history of lumbar 
spinal stenosis and knee osteoarthritis and that although the 
Veteran's lumbar spinal stenosis is congenital, his service-
connected knee injuries had caused instability leading to 
much faster progression of spinal stenosis.  This treatment 
note does not, however, disclose any clear rationale for this 
conclusion or any discussion of the approximate degree of 
disability attributable to aggravation.  See 38 C.F.R. § 
3.310(b) (2006).  This evidence at least suggests that the 
Veteran's bilateral hip arthralgia and degenerative disc 
disease of the lumbar spine may be attributable to his 
service-connected bilateral knee disabilities.  Because there 
is insufficient medical evidence to decide the claims on 
appeal and the low threshold of a suggestion of a nexus 
between the Veteran's claimed disabilities and his service-
connected bilateral knee disabilities has been met, the Board 
finds that the Veteran should be afforded a VA examination to 
address his claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended effective from October 10, 2006.  The new provisions 
require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability.  71 Fed. Reg. 52744-47 
(September 7, 2006).  Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes that appear to be more restrictive than 
the old.  Because the Veteran's pending claim was received 
prior to the promulgation of the new regulation, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant. 

A review of the development of the issues on appeal shows 
that the pre-adjudicative notices as to VA's duties under 38 
C.F.R. § 3.159 (2008) addressed the matter of service 
connection as directly related to active duty.  Although the 
rating actions did address the theory of secondary service 
connection, it is prudent on remand of these claims that the 
Veteran be provided sufficient notice.  It is pertinent to 
note that the Court has held that separate theories in 
support of a claim for a particular disability are to be 
adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 
F.3d. 1346, 1349 (Fed. Cir. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, notify 
the Veteran of what information and 
evidence are needed to substantiate his 
claims of entitlement to service 
connection for bilateral hip arthralgia 
and degenerative disc disease of the 
lumbar spine as secondary to his service-
connected bilateral knee disabilities.  
The Veteran must be notified of what 
portion of that evidence VA will secure, 
and what portion he must submit.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Depending upon the Veteran's response, 
any and all assistance due the Veteran 
must then be provided by VA to him.

2.  Thereafter, the Veteran should be 
provided a VA examination to determine 
the current severity of his service-
connected left knee disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests 
and/or studies should be completed.

The examiner should undertake range of 
motion studies, specifically identifying 
any limitations due to pain, 
incoordination, weakened movement, or 
excess fatigability on use in terms of 
additional degrees of limitation of 
motion.  Stability of the knee should 
also be addressed.

3.  The Veteran should also be afforded a 
VA medical examination in order to 
ascertain the relationship, if any, 
between his bilateral hip arthralgia and 
degenerative disc disease of the lumbar 
spine and his service-connected bilateral 
knee disabilities.  The claims folder 
must be furnished to the examiner for use 
in the study of this case.

The examiner should address the following 
questions:

Is it at least as likely as not that the 
Veteran's service- connected bilateral 
knee disabilities individually or in 
combination have caused his claimed 
bilateral hip arthralgia and degenerative 
disc disease of the lumbar spine?  

If it is determined that these 
disabilities were not caused by his 
service-connected bilateral knee 
disabilities, the examiner should opine 
whether it is at least as likely as not 
that bilateral hip arthralgia and 
degenerative disc disease of the lumbar 
spine were aggravated (that is, 
permanently worsened by the service-
connected bilateral knee disabilities 
beyond natural progression), and if so, 
the examiner should indicate the degree 
of disability that is attributable to the 
aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship or a 
finding of aggravation; "less likely" 
weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a permanent worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

4.  Readjudicate the issues on the basis 
of all pertinent evidence of record and 
all governing law and regulations, 
including 38 C.F.R. § 3.310.  If the 
benefits sought on appeal remain denied, 
the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits, 
and set forth all pertinent evidence and 
governing law and regulations if not 
previously provided, including but not 
limited to 38 C.F.R. § 3.310.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

